DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 4-8 and 10-21 are pending; claims 1, 8, 15 and 16 are amended; claims 10, 11 and 17-21 are withdrawn; claims 2, 3, 9 and 22-39 are canceled. Claims 1, 4-8 and 12-16 are examined below.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US17/23985, filed 03/24/2017, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/313,027, filed 03/23/2016.

Withdrawn Objections/Rejections
The previous rejections of claims 8 and 15 under 35 U.S.C. 112(b) regarding “or a similar protein” are withdrawn in response to Applicant’s amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 as amended recites “wherein the one or more labels does or do not form a non-cleavable bond”; the claim language is indefinite because it is open to multiple plausible conflicting constructions. For example, while it appears that Applicant intends the limitation as indicate the labels do not (or does not, in the case of the singular form of “label”) form a non-cleavable bond, the recitation “does or do not” could rather be interpreted as indicating the one or more labels “does” form a non-cleavable bond, or “do not” form a non-cleavable bond (as alternatives). If the first interpretation is consistent with Applicant’s intended meaning, then it is suggested that Applicant amend the claim language to recite something such as “wherein the one or more labels form a cleavable bond” (rather than do not form a non-cleavable bond, which is grammatically a double negative statement, adding to confusion regarding the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hull, Elizabeth Ann, Antibody Conjugates via Disulfide Bridging: Towards therapeutic and diagnostic applications, 2014. University College London, PhD Thesis (211 pages) in view of Goetsch et al., US PG Pub No. 2005/0084906A1.
Hull et al. teach an example of a selectively cleavable probe comprising an antibody fragment linked to a label by a chemically cleavable disulfide bond (see for example Hull at page 52, paragraph 2 and scheme 1.12, reversible in the presence of excess thiol). See also Hull at page 56 teaching the conjugate linked with a label such as a fluorescent label (see scheme 1.12, fluorophore), Hull teach conjugate as described in detail previously above, Hull teaching fluorophore such as fluorescein (page 52).
	Hull fails to specifically disclose the probe of scheme 1.12 comprising an antibody fragment that is a monovalent F(ab) antibody binding fragment  and fails to teach fluorescent label comprising a fluorescent protein (see amended claim 1); Hull fails to teach F(ab) fragment that is from a secondary IgG antibody (claim 4); fails to teach wherein the fluorescent protein is selected from the group consisting of a GFP, YFP, CFP and mCherry (claims 7 and 8); wherein the fluorescent protein comprises a small fluorescent group surrounded by an inert shell that prevents the fluorophore from coming in contact with its surroundings (claim 12); comprises a 
	Goetsch et al. teach examples of fluorescent-antibody conjugates, specifically Goetsch disclose a finite list of examples of possible fluorescent labels that can be conjugated to antibodies or fragments thereof, see the finite list including fluorescein (and its derivatives), fluorochrome, rhodamine (its derivatives) GFP, dansyl and umbelliferone (see para [0133]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed, to have modified the antibody binding fragment (scFv) of scheme 1.12 of Hull, for a monovalent F(ab) fragment, as an obvious matter of a simple substitution of one known binding fragment for another. In particular, the prior art contained the base product, namely a selectively cleavable probe comprising a cleavable disulfide bond linking a label with an antibody binding fragment, the base product of Hull differing from the claimed invention by the substitution of one type of antibody fragment for another. Both binding fragments, scFv and Fab antibody fragments, were well known in the art and were recognized as 
It would have been further prima facie obvious to one having ordinary skill in the art to have modified the conjugate as taught by Hull in order to use a label that is GFP in place of fluorescein as an obvious matter of a simple substitution of one fluorescent label for another, both known in the art usable as part of an antibody conjugate (Goetsch et al.). The base conjugate was known in the art (the selectively cleavable probe as taught by Hull, comprising a cleavable label such as a fluorophore). Further both fluorescein (as in Hull) and GFP were art recognized fluorescent labels, recognized in the art for the same purpose (see the finite list of examples of fluorescent labels as in Goetsch). One having ordinary skill in the art would have found it obvious to have substituted one known label for the other and the results of the substitution would be predictable (given that they are recognized as suitable for the same purpose), namely it would be expected that the modification would result in a fluorescent labeled conjugate. One of ordinary skill would have a reasonable expectation of success because both GFP and fluorescein were known in the art as labels for binding conjugates (use of a known label for its known purpose, as part of an antibody binding reagent conjugate), further the ordinarily skilled artisan would have a reasonable expectation of success modifying to use GFP given that GFP is an art recognized fluorescent label common to the art, as shown in the finite list as taught by Goetsch.

	Regarding claim 4, Hull does teach IgG antibodies as having high targeted specificity, and as the most frequently used class in research tools, and for therapeutic and diagnostic applications (see page 15). Regarding IgG antibodies, see at page 18, Hull recognize Fab antibodies as ideal for imaging application due to limitation on non-specific binding and better contrast imaging. Although Hull is silent at scheme 1.12 as to whether or not the antibody fragment is an IgG antibody fragment, it would have been further prima facie obvious to have used an IgG antibody fragment as the Fab fragment because it was recognized as the most frequently used, having both therapeutic and diagnostic value, further one motivated to rely on IgG Fab fragment for imaging purposes (see Hull). Therefore one would be motivated to rely on the antibody as an obvious matter of a known component (the antibody) for its known, art recognized purpose. Further one of ordinary skill would have a reasonable expectation of success using a known fragment for its known purpose (its known purpose in providing an immunoconjugate, useful at least for example, for diagnostic and/or imaging purposes).
	Regarding the limitation of claim 4, “from a secondary IgG antibody”, the limitation “secondary” imparts no particular structural feature/limitation specific to the antibody. The limitation “secondary” is considered intended use, namely describes how the antibody is used (as a secondary antibody), and as such fails to distinguish the present claims from the prior art (Hull).

	Regarding claim 15, Hull is teaching a conjugate species that is cleavable, i.e. do not form a non-cleavable bond (regardless of excitation), thereby addressing “labels that does or do not form a non-cleavable bond with an intracellular molecule upon excitation of such one or more labels”. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Goestch et al., as applied to claim 1 above, and further in view of Gebaur et al., US PG Pub No. 2013/0274120A1.
Hull in view of Goetsch et al. teach a cleavable probe substantially as claimed; however, see Hull fails to teach wherein the F(ab) fragment is an anti-biotin F(ab) fragment (claim 6). 
Gebaur et al. teach, as an example in the art, detection of biotin labeled compounds, such as biotin labeled nucleic acids, Gebaur teach detection of biotin labeled compounds (biotin as a common tag/label) by way of anti-biotin antibodies, such as by labeled monoclonal antibodies, or labeled Fab-fragment thereof (see e.g., para [0111]). See also at para [0066], Gebaur teach indirect detection methods comprising primary antibody labeled with biotin
It would have been further obvious to have modified the cleavable probe of Hull in order to provide Fab fragment that is an anti-biotin F(ab) fragment, one of ordinary skill would have been motivated to have provided the cleavable probe comprising an anti-biotin Fab fragment in .

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks pages 5-6, see as indicated previously above, the previous rejections of claims 8 and 15 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Similarly regarding remarks at pages 6-7, see the rejection of claims under 35 U.S.C. 102 citing Snyder is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103(a), at remarks pages 7-8 Applicant indicates amendments to the independent claim to recite that the label is a fluorescent protein. Regarding the additional citation of Goetsch et al. (addressing the limitation as previously recited at claim 3), Applicant argues there is no reason in Goetsch to rely on fluorescent protein as opposed to other proteins (remarks page 8). Applicant further argues there is no reason that one having ordinary skill would have a reasonable expectation of success (remarks page 9). 
However, this argument is not persuasive because it is maintained that it would have been obvious to one having ordinary skill in the art to have modified the conjugate as taught by Hull in order to use a label that is GFP in place of fluorescein as an obvious matter of a simple 
Further, regarding the rejection of claim 6, Applicant (remarks pages 9-10) further indicates the amendments to claim 1 in order to overcome the previous rejections and argues that neither Hull nor Gebaur address the limitation “fluorescent protein”. However, these arguments are not persuasive for the reasons as indicated previously above (see the amended grounds of rejection as set forth in detail above).
Applicant further argues that neither Hull in view of Goetsch, nor Hull in view of Gebaur is indicated as addressing claim 15, and further argues since the rejection of claim 15 has been addressed, the claim should be allowable. However, this is not persuasive because Hull addresses 
For all of these reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641